CONVERSION AGREEMENT



         This Conversion Agreement is dated as of August 19, 2008 (the
“Conversion Agreement”) by and between iBioPharma, Inc., a Delaware corporation
(“iBioPharma”), and Integrated BioPharma, Inc., a Delaware corporation
(“Integrated BioPharma”).
 
         WHEREAS, Integrated BioPharma has from time to time made advances of
funds to iBioPharma (the “Inter-Company Debt”);
 

WHEREAS, Integrated BioPharma and iBioPharma wish to convert sums due to
Integrated BioPharma as Inter-Company Debt into shares of common stock of
iBioPharma, par value $0.001 per share (the “Common Stock”);

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is hereby agreed among the parties hereto as follows:

     

         1.      Conversion. Upon receipt of this Conversion Agreement duly
executed on August 19, 2008 (the “Conversion Date”), iBioPharma shall cause
$5,177,097 of the Inter-Company Debt to be contributed to additional paid in
capital and $2,700,000 of the Inter-Company Debt (total Inter-Company Debt of
$7,877,091), to be converted into 1,266,706 shares of Common Stock (the
“Conversion Shares”), representing 6.0% of the shares outstanding as of August
18, 2008.
 
         2.      Delivery of Certificate Upon Conversion. Promptly following the
Conversion Date, iBioPharma shall deliver, or cause to be delivered, to
Integrated BioPharma a certificate or certificates representing the Conversion
Shares.
 

3.     Miscellaneous.

3.1       Entire Agreement. This Agreement, including the schedules and exhibits
attached hereto and other documents referred to herein, contains the entire
understanding of the parties hereto with respect to the subject matter hereof.
This Agreement supersedes all prior agreements and undertakings between the
parties with respect to such subject matter.

3.2     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

3.3     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, assigns
and heirs.

3.4     No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and benefit of the parties hereto, their successors, assigns
and heirs, and no other person shall have any right or action under this
Agreement.

 

--------------------------------------------------------------------------------




3.5     Counterparts. This Agreement may be executed in one or more
counterparts, with the same effect as if all parties had signed the same
document. Each such counterpart shall be an original, but all such counterparts
together shall constitute a single agreement.

3.6     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware.



[SIGNATURE PAGE FOLLOWS]

 

2

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed, or have caused this
Agreement to be executed, as of the day and year first above written.



 

Integrated BioPharma, Inc.

By:     /s/ Dina L. Masi

          Name: Dina L. Masi

   Title: Chief Financial Officer

 

 

iBioPharma, Inc.

By:     /s/ Robert B. Kay

   Name: Robert B. Kay

   Title: Executive Chairman and Chief  

    Executive Officer

